976 F.2d 740
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Roy Charles PEPPERS, Plaintiff-Appellant,v.Saul PINEDA;  Vernon Henning;  William J. Schnedar;Rosewell Police Department;  City of Roswell;Chaves County;  State of New Mexico,Defendants-Appellees.
No. 92-2088.
United States Court of Appeals, Tenth Circuit.
Sept. 14, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff-appellant Roy Charles Peppers appeals a district court order dismissing his 42 U.S.C. § 1983 claims against three of the defendants in this case.1  In his appeal, Peppers asserts that William Schnedar is not entitled to the defense of judicial immunity, that Vernon Henning is not entitled to the defense of prosecutorial immunity, and that the applicable statute of limitations does not bar his claims against Henning and Saul Pineda.   After carefully reviewing the record and the briefs, we AFFIRM for substantially the same reasons as the district court.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


1
 The district court dismissed Pepper's claims against Chaves County and the State of New Mexico on Pepper's own motion.   Peppers does not appeal the district court's dismissal of his claims against the Roswell Police Department and the City of Roswell